Case 2:18-cv-11591-TGB-DRG ECF No. 31 filed 04/30/20   PageID.381   Page 1 of 6




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


 MARK RALEIGH,                                  2:18-CV-11591-TGB

                  Plaintiff,

                                         ORDER GRANTING MOTION
      vs.                                  TO COMPEL LIMITED
                                               DEPOSITION
 SERVICE EMPLOYEES
 INTERNATIONAL UNION,

                  Defendant.


      Plaintiff Mark Raleigh alleges Defendant Service Employees

International Union (SEIU) violated the Family and Medical Leave Act

when he was terminated by SEIU while on protected medical leave.

Plaintiff also alleges SEIU then defamed him when it published accounts

of his termination that falsely implied that he was terminated for sexual

misconduct when he was not. Before the Court is Plaintiff’s Motion to

Compel the Deposition of SEIU President Mary Kay Henry. ECF No. 28.

For the reasons below, the Court will permit a limited deposition of Ms.

Henry.
Case 2:18-cv-11591-TGB-DRG ECF No. 31 filed 04/30/20   PageID.382   Page 2 of 6




   I.     Contentions

        Plaintiff seeks to compel the testimony of SEIU President Mary

Kay Henry because Plaintiff believes that Ms. Henry was involved in

both the decision to terminate Plaintiff and SEIU’s subsequent media

strategy. ECF No. 28. Plaintiff cites email communications between Ms.

Henry and SEIU communications director Sahir Wali regarding press

reports about sexual harassment allegations at SEIU, ECF No. 29-2;

Internal email chains discussing Plaintiff’s administrative leave that Ms.

Henry was not copied on, ECF Nos. 29-3, 29-4; An email sent from Ms.

Henry to SEIU staff referencing Plaintiff being placed on administrative

leave, ECF No. 28-2, PageID.301; An email sent by Ms. Henry to advisors

about responding the press reports generally, ECF No. 29-5; Two

conference calls involving Ms. Henry and SEIU staff; And talking points

prepared for Ms. Henry by Ms. Wali for use in the calls with SEIU staff,

ECF No. 29-6.

        Defendant contends that none of the documents cited by Plaintiff

demonstrate that Ms. Henry has any knowledge of the facts underlying

Plaintiff’s claims that cannot be obtained from other sources. ECF No.

30, PageID.328. Defendant argues that she has no unique knowledge of
Case 2:18-cv-11591-TGB-DRG ECF No. 31 filed 04/30/20   PageID.383   Page 3 of 6




the facts of this case since SEIU staff, and not Ms. Henry, made all

decisions regarding Plaintiff’s leave and termination. Defendant asserts

that the communications Plaintiff cites pertain primarily to the

resignation of another employee, not Plaintiff, and none of the exhibits

show that Ms. Henry did anything more than remain apprised of

decisions that were made by her advisors. Id. at PageID.329.

   II.     Legal Standard

         Though Federal Rule of Civil Procedure 26(b)(1) provides for broad

discovery of relevant and nonprivileged matters, upon a showing of good

cause, the Court may issue a protective order to protect a party from

“annoyance, embarrassment, oppression, or undue burden or expense.”

Fed. R. Civ. P. 26(c)(1). When a party seeks to depose a high-level

corporate or governmental decisionmaker who is not the subject of the

litigation, the party must first demonstrate that the proposed deponent

has “unique personal knowledge” of facts relevant to the dispute. See

Lewelling v. Farmer Ins. of Columbus, Inc., 879 F.2d 212, 218 (6th Cir.

1989) (affirming issuance of protective order based on deponent having

no knowledge as to facts pertinent to the plaintiff's action); see also Devlin
Case 2:18-cv-11591-TGB-DRG ECF No. 31 filed 04/30/20   PageID.384   Page 4 of 6




v. Chemed Corp., No. 04-CV-74192-DT, 2005 WL 2313859, at *2 (E.D.

Mich. Sept. 21, 2005) (same).

   III. Discussion

      Ms. Henry is the president of SEIU, a two-million-member union.

Plaintiff seeks to depose her because Plaintiff contends that she

personally participated in his termination and the Union’s internal and

external communications surrounding his termination. According to the

evidence in the record, President Henry was aware of Plaintiff’s leave

and termination. For example, Ms. Henry sent an email to staff on

October 24, 2017 that discussed scheduling staff meetings in response to

the Buzzfeed article that referenced both Plaintiff and allegations

against Executive Vice President Scott Courtney. See ECF No. 29-5. She

also participated in conference calls where Plaintiff was discussed, and

apparently no transcript of those calls exists. See Fells Dep., ECF No.

28-3, PageID.304. Thus, unlike a typical case where a plaintiff seeks to

depose a high-ranking executive far removed from the events giving rise

to the lawsuit, here the evidence before the Court demonstrates that Ms.

Henry had knowledge of relevant facts at the time the events took place

and participated in at least some of the relevant discussions.
Case 2:18-cv-11591-TGB-DRG ECF No. 31 filed 04/30/20   PageID.385   Page 5 of 6




      At the same time, the evidence in the record does not clearly

establish with certainty that Ms. Henry possesses a wealth of unique

personal knowledge of the facts of this dispute that could not be obtained

from other deponents. For example, a significant portion of the emails

cited by Plaintiff were not sent by Ms. Henry, and many she was not even

copied on. See ECF No. 29-3. Plaintiff cites a set of talking points

prepared for Ms. Henry that references Plaintiff, but the talking points

were prepared by Ms. Wali—whom Plaintiff deposed. See ECF No. 29-6.

The only evidence in the record of Ms. Henry’s involvement in preparing

the talking points is her apparent request to change the order of one of

the bullet points. ECF No. 29-8, PageID.326.

      Considering the facts as a whole, because Plaintiff has

demonstrated that Ms. Henry was a personal participant in some of the

events giving rise to this lawsuit and may have some limited knowledge

of relevant facts that Plaintiff cannot obtain from other sources, the

Court grants Plaintiff a limited deposition of Ms. Henry that may not

exceed two hours.
Case 2:18-cv-11591-TGB-DRG ECF No. 31 filed 04/30/20   PageID.386   Page 6 of 6




   IV.   Conclusion

   For the reasons cited herein, the Motion to Compel the Deposition of

SEIU President Mary Kay Henry (ECF No. 28) is GRANTED. Plaintiff

may depose Ms. Henry for a time not exceeding two hours.

 DATED this 30th day of April, 2020.

                                   BY THE COURT:


                                   /s/Terrence G. Berg
                                   TERRENCE G. BERG
                                   United States District Judge
